—In an action to recover damages for personal injuries, the defendant Temple Torah of Little Neck appeals, as limited by its brief, from so much of an order of the Supreme Court, Queens County (Kitzes, J.), dated May 21, 2002, as, upon granting the plaintiff’s motion to vacate a prior order of the same court dated February 28, 2002, entered upon his default in opposing its motion for summary judgment, denied that branch of its motion which was for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, that branch of the appellant’s motion which was for summary judgment dismissing the complaint insofar as asserted against it is granted, and the complaint insofar as asserted against the appellant is dismissed.
After the appellant established its prima facie entitlement to judgment as a matter of law, the plaintiff failed to raise a triable issue of fact (see Zuckerman v City of New York, 49 NY2d 557 [1980]). Accordingly, that branch of the appellant’s motion which was for summary judgment dismissing the complaint insofar as asserted against it should have been granted. Ritter, J.P., Goldstein, McGinity and Crane, JJ., concur.